Citation Nr: 1042465	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-37 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for lumbar 
spine degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife, and Veteran's son


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from March 1999 to December 
2000.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO), which increased the evaluation for the Veteran's 
service-connected degenerative disc disease of the lumbar spine 
to 20 percent disabling, effective October 13, 2006.  The Veteran 
contends that a higher disability rating is warranted.  

In October 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the Veteran waived 
initial RO consideration of the new evidence submitted in 
conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2010).  

According to a November 2006 VA examination report, the Veteran 
reported having a history of erectile dysfunction.  The 
examination report asked whether the "etiology of [the] 
symptom[] [is] unrelated to [the] claimed disability?"  The VA 
examiner answered no.  It appears that the erectile dysfunction 
is possibly secondary to the Veteran's service-connected 
disability or an associated abnormality, which would warrant a 
separate disability rating.  The matter is referred to the RO for 
any action deemed appropriate.  

In July 2009, the Board remanded the claim for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  The Veteran's service-connected lumbar spine disability has 
been manifested by complaints of pain and some limitation of 
motion, but not productive of forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for lumbar 
spine degenerative disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & West Supp. 2010); 38 
C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants. When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the Court held that VA must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

In this case, the RO sent a letter to the Veteran in October 2006 
with the VCAA notice requirements for his increased rating claim.  
In the letter, the Veteran was informed that the evidence 
necessary to substantiate the claim for an increased evaluation 
would be evidence showing that his disability was worse than the 
current evaluation contemplates.  The letter also informed the 
Veteran that he must provide medical or lay evidence 
demonstrating a worsening of his disability and the impact on his 
employment and daily life, which can also be substantiated by 
sending statements from other individuals who are able to 
describe in what manner the disabilities have become worse.  It 
also informed him that on his behalf, VA would make reasonable 
efforts to obtain records that were not held by a federal agency, 
such as records from private doctors and hospitals.  The letter 
stated that he would need to give VA enough information about the 
records so that it could obtain them for him.  

In addition to the foregoing analysis, to whatever extent the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present decision.  
Since the claim is being denied, any such effective date question 
is moot.  The Veteran has had ample opportunities to meaningfully 
participate in the adjudicative claims process.  Any error or 
deficiency in this regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA obtained the Veteran's service treatment records, private 
medical records dated October 2003 to August 2004, and VA 
outpatient treatment records from May 2000 to July 2010.  The 
Veteran was also provided VA examinations in connection with his 
increased rating claim, which are found to be adequate for rating 
purposes.  The examiners reviewed the Veteran's medical history, 
recorded pertinent examination findings, and provided conclusions 
with supportive rationale.  The Board finds that the VA 
examination reports are probative.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice delay or 
deficiency resulting in any prejudice to the Veteran.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328.

II.  Decision  

The Veteran contends that his service-connected lumbar spine 
disability warrants a higher rating.  At the September 2008 Board 
hearing, the Veteran testified that his low back disability has 
deteriorated over time, and he is unable to perform activities of 
daily living.  He explained that his service-connected lumbar 
spine disability prevents him from being intimate with his wife, 
play with his son, and causes limitations in his driving and job 
performance.  He further added that his daily pain level is 
between a five and six out of ten in terms of severity, with the 
level of pain reaching to a ten during a flare-up.  Although he 
takes a myriad of over-the-counter drugs for his back disability, 
they often do not work to alleviate his constant daily pain.  The 
Veteran asserts that an increased rating his warranted for his 
service-connected disability.   

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record. Indeed the Federal Circuit has 
held that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, the regulations do 
not give past medical reports precedence over current findings.  
38 C.F.R. § 4.2 (2010); Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is noted that in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the United States Court of Appeals for Veterans Claims 
(Court) held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  

The Veteran's service-connected lumbar spine disability is 
currently evaluated as 20 percent disabling under Diagnostic Code 
5242.  The Board notes that effective September 26, 2003, the 
schedule for rating spine disabilities was changed to provide for 
the evaluation of all spine disabilities under a General Rating 
Formula for Diseases and Injuries of the Spine, unless the 
disability is rated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for Diseases 
and Injuries of the Spine provides for assignment of a 40 to 100 
percent evaluation for unfavorable ankylosis of the spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The pertinent 
criteria are as follows:

Unfavorable ankylosis of the entire spine - 
100 percent disabling.

Unfavorable ankylosis of the entire 
thoracolumbar spine - 50 percent disabling.

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire 
thoracolumbar spine - 40 percent disabling.

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of 
the entire cervical spine - 30 percent 
disabling.

Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion 
of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis - 20 percent disabling.  

Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater 
than 235 degrees; or, combined range of 
motion of the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 
percent or more of the height - 10 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (September 
2003).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

During the pendency of this appeal, the Veteran was afforded two 
VA examinations.  At the first VA examination in November 2006, 
range of motion testing of the thoracolumbar spine revealed the 
following: active flexion to 55 degrees with pain beginning at 25 
degrees and ending at 55 degrees, passive flexion to 50 degrees 
with pain beginning at 20 degrees and ending at 50 degrees, 
active extension to 10 degrees with pain beginning at 0 degrees 
and ending at 10 degrees, passive extension to 15 degrees with 
pain beginning at 0 degrees and ending at 15 degrees, right and 
left active lateral flexion to 15 degrees with pain beginning at 
5 degrees and ending at 15 degrees, right and left passive 
lateral flexion to 20 degrees with pain beginning at 5 degrees 
and ending at 20 degrees, right and left active lateral rotation 
to 15 degrees with pain beginning at 5 degrees and ending at 15 
degrees, and right and left passive lateral rotation to 20 
degrees with pain beginning at 5 degrees and ending at 20 
degrees.  The VA examiner noted pain upon all planes of testing, 
but specifically reported that the Veteran's subjective 
complaints during the examination appeared to be out of 
proportion to the objective findings and he displayed a poor 
effort during physical testing.  The diagnoses included residuals 
of lumbosacral strain and mild degenerative disc disease at L5-S1 
per MRI.

At the second VA examination in August 2009, range of motion 
testing of the thoracolumbar spine revealed flexion to 70 
degrees, extension to 30 degrees, left lateral flexion to 20 
degrees, right lateral flexion to 20 degrees, left lateral 
rotation to 20 degrees, and right lateral rotation to 10 degrees.  
The VA examiner noted pain at 50 to 70 degrees upon flexion, and 
through the entire range of motion for extension, left lateral 
flexion, right lateral flexion, left lateral rotation, and right 
lateral rotation.  

VA outpatient treatment records associated with the claims file 
reflect continuing complaints of back pain and treatment for such 
disability; however, the treatment records are void of any 
additional range of motion testing conducted for the back other 
than the two VA examinations described in detailed above.  

As previously mentioned, in order for the Veteran to achieve the 
next-higher evaluation for his service-connected lumbar spine 
disability, he must demonstrate forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis of 
the entire thoracolumbar spine.  

Applying the facts in this case to the criteria set forth above, 
the Board concludes that the criteria for a disability evaluation 
in excess of 20 percent for the service-connected lumbar spine 
disability have not been met.  The evidence of record including 
the range of motion findings from both the November 2006 and 
August 2009 VA examinations, that the Board has reviewed, does 
not shows that a higher evaluation is warranted for the Veteran's 
service-connected lumbar spine disability.  Moreover, as the 
Veteran demonstrated movement of the spine at forward flexion, 
backward extension, lateral flexion, and rotation, during both VA 
examinations, there is no evidence of the Veteran having 
ankylosis of the thoracolumbar spine.  Therefore, a rating in 
excess of 20 percent for the Veteran's service-connected lumbar 
spine disability under the General Rating Formula for Diseases 
and Injuries of the Spine are not warranted.  Without taking into 
consideration the Veteran's complaints of pain (and the 
limitations caused by pain), there would be little basis for the 
current evaluation, let alone increased evaluation.

The Board notes that the revised schedule provides for a separate 
rating for any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, under 
an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (1).  At the August 2009 VA 
examination, the Veteran informed the VA examiner that he endures 
muscle spasms and weakness in his lower back secondary to his 
service-connected lumbar spine disability.  According to the 
November 2006 VA examination report, the Veteran denied having 
urinary incontinence, urinary urgency, urinary retention 
requiring catheterization, nocturia, fecal incontinence, 
obstipation, numbness, paresthesias, leg or foot weakness, visual 
dysfunction, and dizziness.  The November 2006 VA examiner also 
noted that motor testing revealed active movement against full 
resistance for the lower extremities, and sensory and reflex 
testing were normal.  Similarly, the August 2009 VA examiner 
stated that deep tendon reflexes were normal, as well as the 
results from sensory examination testing and motor testing.  
Lasegue's sign for the right and left lower extremity was 
negative.  Thus, in this case, the medical evidence of record 
does not show associated objective neurologic abnormalities of 
bowel and bladder impairment so that a separate neurological 
disability rating, as it applies to his service-connected lumbar 
spine disability is warranted.  

The Board also notes Diagnostic Code 5242 directs that 
degenerative arthritis of the spine be evaluated under Diagnostic 
Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under 
Diagnostic Code 5003, degenerative arthritis, when substantiated 
by x-rays, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 20 percent disability rating is warranted 
with X- ray evidence of involvement of two or more major joints 
or two or more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent disability rating is warranted 
with x-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  

While the August 2009 VA examiner diagnosed the Veteran with 
degenerative arthritis of the spine, his back disability is 
currently rated 20 percent disabling based on limitation of 
motion.  Therefore, Diagnostic Code 5003 does not assist the 
Veteran in obtaining a higher disability evaluation.  

A higher rating is also not warranted under Diagnostic Code 5243 
for intervertebral disc syndrome.  At the August 2009 hearing, 
the Veteran stated that during periods of flare-ups, he is 
incapacitated for a period of twenty-four hours.  However, during 
both VA examinations, the Veteran denied having incapacitating 
episodes associated with his service-connected back disability.  
Furthermore, there is no indication that bed rest has been 
prescribed by a physician, and more importantly, no physician has 
diagnosed the Veteran with intervertebral disc syndrome.  As such 
an evaluation in excess of 20 percent for the Veteran's service-
connected lumbar spine disability is not warranted based on the 
frequency of physician prescribed incapacitating episodes as 
contemplated by Diagnostic Code 5243.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  At the November 2006 VA 
examination, the Veteran reported a history of decreased motion, 
stiffness, spasms, and pain.  The constant severe pain was 
described as throbbing, sharp, and nagging, with no radiation to 
extremities.  During the August 2009 VA examination, the Veteran 
complained of daily moderate low back pain.  He admitted to 
having flare-ups occurring twice a week and often lasting for 
thirty to forty minutes, which are usually precipitated by 
forward flexion.  Upon physical examination of the Veteran, the 
VA examiner concluded that there was no incoordination or 
weakness on repetitive range of motion testing.  However, fatigue 
was noted on extension of the spine during repetitive testing, 
but the range of motion and pain values were noted by the 
examiner as being "unchanged."  

The Board acknowledges the Veteran's complaints of daily pain as 
well as the demonstrated fatigue on extension at the most recent 
VA examination, but when viewed in conjunction with the medical 
evidence, his complaints do not tend to establish weakened 
movement, excess fatigability, or incoordination to the degree 
that would warrant an increased evaluation.  This is supported by 
the VA examiner's conclusion that there is no objective evidence 
of weakness, incoordination, or lack of endurance, and no fatigue 
that changes the range of motion and pain values.  There is no 
indication that pain and fatigue, due to the Veteran's service-
connected lumbar spine disability has caused functional loss 
greater than that contemplated by the 20 percent evaluation 
assigned.  The degree of limitation of motion is contemplated in 
the current rating.  The General Rating Formula for Diseases and 
Injuries of the Spine is applicable with or without symptoms such 
as pain (whether or not it radiates), stiffness or aching in the 
area of the spine affected by residuals of injury or disease.  
See 38 C.F.R. § 4.71(a).  Therefore, the Board finds that the 
holding in DeLuca and the provisions of 38 C.F.R. §§ 4.40 and 
4.45 does not provide a basis for a higher rating.  

The Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Veteran or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has also considered 
whether the Veteran is entitled to a "staged" rating for his 
service-connected lumbar spine disability, as the Court indicated 
can be done in this type of case.  See Hart v. Mansfield, supra.  
However, upon reviewing the longitudinal record in this case, we 
find that at no time during the rating period on appeal has the 
service-connected lumbar spine disability been more disabling 
than as currently rated under the present decision.  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2009) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

In this case, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is provided 
for certain manifestations of the service-connected disability at 
issue, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's lumbar spine disability.  
Moreover, the evidence does not demonstrate other related 
factors.  The Veteran has not required frequent hospitalization 
due to his service-connected lumbar spine disability.  Moreover, 
marked interference with employment has not been shown.  In the 
absence of any additional factors, the RO's failure to consider 
or to refer this issue for consideration of an extraschedular 
rating was not prejudicial.  

The Veteran is competent to report his symptoms and acknowledges 
the submitted statements from his pastor and the chief financial 
officer of his place of employment, both attesting to the 
Veteran's ongoing back complaints.  The Board also does not doubt 
the sincerity in the Veteran's belief that his disability is 
worse than the 20 percent evaluation; however, the objective 
medical evidence does not support the contention for a higher 
evaluation.  The Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 20 
percent for the Veteran's service-connected lumbar spine 
disability, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to an evaluation in excess of 20 percent for lumbar 
spine degenerative disc disease is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


